SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED *76AND DECREED that the judgment of said District Court be, and it hereby is, affirmed.
The plaintiff-appellant Wallace Roberts appeals the judgment of the United States District Court for the District of Connecticut (Robert N. Chatigny, Judge), which dismissed his Title VII and 42 U.S.C. § 1983 claims on summary judgment. The plaintiff, a judicial detention officer with the Connecticut Judicial Department, alleges that he was not promoted on numerous occasions because of race and age discrimination. He also asserts that Thomas White, a judicial employee, retaliated against him in violation of the Equal Protection Clause because the plaintiff filed a complaint for discrimination.
Having conducted a de novo review of the record, we affirm for substantially the reasons set forth in the district court’s opinion. See Roberts v. Judicial Dep’t, No. 99CV14(RNC), 2001 WL 777481, 2001 WL 777481, 2001 U.S. Dist. LEXIS 14354 (D.Conn. March 28, 2001).
The judgment of the District Court is hereby AFFIRMED.